Certification of Chief Executive Officer and Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with thisquarterly report of Excalibur Industries on Form 10-Q for the periods ended February 29, 2012, I, Joseph P. Hubert, Chief Executive Officer and Principal Financial Officer of Excalibur Industries, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The report fully complies with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Excalibur Industries. Date:March 29, 2012 /s/ JOSEPH P. HUBERT  President, Chief Executive Officer, Principal Financial Officer
